Citation Nr: 0402760	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-05 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied service connection 
for hypertension, a right shoulder disorder, a low back 
disorder, gingivitis, otitis media, sinusitis, and tinea 
versicolor, and which granted service connection for renal 
parenchymal disease and assigned a 20 percent rating.  The 
veteran limited his appeal to service connection for 
hypertension, a right shoulder disorder, and a low back 
disorder.  The veteran did not initiate an appeal as to any 
other issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Prior to the veteran's separation from active service in 
October 1984, he was afforded an examination in July 1984.  
At that time, it was noted that he had some elevated blood 
pressure readings as well as shoulder and back aches.  
Currently, the veteran has hypertension, osteoarthritis of 
the right acromioclavicular joint, and discospondylosis and 
arthritis of the lumbar spine.  He maintains that these 
current diagnoses are related to the findings indicated on 
the July 1984 inservice examination.  There is no competent 
evidence with regard as to whether there is a relationship 
between the July 1984 notations and current disabilities.  
The veteran should be afforded a VA examination.  The 
examiner should specifically opine as to whether it is as 
likely as not that current diagnoses are related to service 
and if they were present within one year of the veteran's 
separation from service.  

The veteran has been sent a VCAA letter with regard to the 
issues on appeal.  VA should continue to undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that currently 
diagnosed hypertension, right shoulder, 
and/or low back disorders are related to 
service, he should submit that evidence 
to VA.

2.  VCAA should be followed.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
etiology and onset of currently diagnosed 
hypertension, right shoulder, and low 
back disorders.  The examiner should 
specifically state if the currently 
diagnosed disabilities are as likely as 
not related to service and if they were 
present within one year of the veteran's 
separation from service.  

4.  If upon completion of the requested 
actions, any issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


